DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed September 19, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.


Response to Arguments
Applicant's arguments filed September 19, 2022 regarding the rejection of claims 1, 10, and 20 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Status of Claims
Claim 1-2, 4-5, 7-12, 14-15, and 17-24 are pending, of which claims 1, 10, and 20 are in independent form. Claims 1-2, 4-5, 7-12, 14-15, and 17-24 are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, 15, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gajek et al. US 2018/0337788) (hereinafter Gajek) in view of Amarendran et al.  (US 2016/0078245) (hereinafter Amarendran).

Regarding claim 1, Gajek teaches an apparatus comprising: receive an encrypted data file comprising encrypted data, the encrypted data file being encrypted with an encrypted cipher using a block cipher key length selected to preserve macroscopic artifacts of the data file contents from an encrypted form of the data file (Fig. 1, para [0012], para [0021-0026, 0029], para [0078], discloses receiving encrypted data file that has a key triples including public key (block cipher key) corresponding to an encrypted vector having a length that corresponds to searchable information (macroscopic artifacts) that is encrypted with the public key of the key triples), the macroscopic artifacts sufficient to identify a file type of the data file from encrypted data in the encrypted data file (see Fig.1, para [0011], para [0069], para [0073], discloses the searchable information identifying a file type on the encrypted data utilizing user search patterns of search queries to draw conclusions as to the type of file  on the encrypted user data).
Gajek does not explicitly teach a processor; a memory that stores code executable by the processor to: determine a data type for the encrypted data file from macroscopic artifacts of the encrypted data file; wherein the data type comprises a file type, a file content class, and/or an image class.
Amarendran teaches a processor; a memory that stores code executable by the processor to (see para [0546], memory and processor): determine a data type for the encrypted data file from macroscopic artifacts from the encrypted data of the encrypted data file (see Fig. 4, para [0335-0336], discloses determining a file type for encrypted data based on the reference to the file for the encrypted data), wherein the data type comprises a file type, a file content class, and/or an image class (see para [0335], discloses the data type is a file type such as document file, video file, audio file, image file).
Gajek/Amarendran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gajek to determine a data type from macroscopic artifacts in the encrypted data file comprising a file type, a file content class, and/or an image class from disclosure of Amarendran. The motivation to combine these arts is disclosed by Amarendran as “combining files with sensitive information and files without sensitive information, improved encryption rules can be generated” (para [0048]) and determine a data type from macroscopic artifacts in the encrypted data file comprising a file type, a file content class, and/or an image class content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Gajek teaches a method comprising: receiving, by use of a processor, receive an encrypted data file comprising encrypted data file being encrypted with an encrypted cipher using a block cipher key length selected to preserve macroscopic artifacts of the data file contents from an encrypted form of the data file (Fig. 1, para [0012], para [0021-0026, 0029], para [0078], discloses receiving encrypted data file that has a key triples including public key (block cipher key) corresponding to an encrypted vector having a length that corresponds to searchable information (macroscopic artifacts) that is encrypted with the public key of the key triples); the macroscopic artifacts sufficient to identify a file type of the data file from encrypted data in the encrypted data file (see Fig.1, para [0011], para [0069], para [0073], discloses the searchable information identifying a file type on the encrypted data utilizing user search patterns of search queries to draw conclusions as to the type of file  on the encrypted user data).
Gajek does not explicitly teach determining a data type for the encrypted data file from macroscopic artifacts from the encrypted data of the encrypted data file, wherein the data type comprises a file type, a file content class, and/or an image class.
Amarendran teaches determining a data type for the encrypted data file from macroscopic artifacts from the encrypted data of the encrypted data file (see Fig. 4, para [0335-0336], discloses determining a file type for encrypted data based on the reference to the file for the encrypted data), wherein the data type comprises a file type, a file content class, and/or an image class (see para [0335], discloses the data type is a file type such as document file, video file, audio file, image file).
Gajek/Amarendran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gajek to determine a data type from macroscopic artifacts in the encrypted data file comprising a file type, a file content class, and/or an image class from disclosure of Amarendran. The motivation to combine these arts is disclosed by Amarendran as “combining files with sensitive information and files without sensitive information, improved encryption rules can be generated” (para [0048]) and determine a data type from macroscopic artifacts in the encrypted data file comprising a file type, a file content class, and/or an image class content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 20, Durham teaches a medium comprising receive an encrypted data file comprising encrypted data, the encrypted data file being encrypted with an encrypted cipher using a block cipher key length selected to preserve macroscopic artifacts of the data file contents from an encrypted form of the data file (Fig. 1, para [0012], para [0021-0026, 0029], para [0078], discloses receiving encrypted data file that has a key triples including public key (block cipher key) corresponding to an encrypted vector having a length that corresponds to searchable information (macroscopic artifacts) that is encrypted with the public key of the key triples), the macroscopic artifacts sufficient to identify a file type of the data file from encrypted data in the encrypted data file (see Fig.1, para [0011], para [0069], para [0073], discloses the searchable information identifying a file type on the encrypted data utilizing user search patterns of search queries to draw conclusions as to the type of file  on the encrypted user data).
Gajek does not explicitly teach a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, while preserving macroscopic artifacts of the data file contents in an encrypted form; and determine a data type for the encrypted data file from macroscopic artifacts of the encrypted data filet wherein the data type comprises a file type, a file content class, and/or an image class.
Amarendran teaches a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor (see para [0546], memory and processor): determine a data type for the encrypted data file from macroscopic artifacts from the encrypted data of the encrypted data file (see Fig. 4, para [0335-0336], discloses determining a file type for encrypted data based on the reference to the file for the encrypted data), wherein the data type comprises a file type, a file content class, and/or an image class (see para [0335], discloses the data type is a file type such as document file, video file, audio file, image file).
Gajek/Amarendran are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gajek to determine a data type from macroscopic artifacts in the encrypted data file comprising a file type, a file content class, and/or an image class from disclosure of Amarendran. The motivation to combine these arts is disclosed by Amarendran as “combining files with sensitive information and files without sensitive information, improved encryption rules can be generated” (para [0048]) and determine a data type from macroscopic artifacts in the encrypted data file comprising a file type, a file content class, and/or an image class content is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5, 15, and 24, Gajek/Amarendran teaches an apparatus of claim 1, a method of claim 10, and a product of claim 20.
Gajek further teaches wherein the data type is determined by identifying the macroscopic artifacts from a pattern search and selecting the data type that corresponds to the macroscopic artifact  (see Fig.1, para [0011], para [0069], para [0073], discloses the searchable information identifying a file type on the encrypted data utilizing user search patterns of search queries to draw conclusions as to the type of file  on the encrypted user data).

Claims 2, 4, 11-12, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gajek et al. US 2018/0337788) (hereinafter Gajek) in view of Amarendran et al.  (US 2016/0078245) (hereinafter Amarendran) as applied to claims 1, 10, and 20, and in further view of Durham et al. (US 2020/0201789) (hereinafter Durham).
Regarding claims 2, 11, and 12, Gajek/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Gajek/Amarendran do not explicitly teach wherein the code is further executable by the processor to index the encrypted data file based on the data type and present a plurality of indexed encrypted data files that are organized based on the indexing.
Durham teaches wherein the code is further executable by the processor to index the encrypted data file based on the data type (see para [0081], para [0129], discloses indexing any portion  of a cryptographically encoded pointer based on unique data such as encrypted slice of the base address plus a tag portion); and present a plurality of indexed encrypted data files that are organized based on the indexing (see Fig. 7, para [0129, 0131], discloses an indexed pointer context table).
Gajek/Amarendran/Durham are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gajek/Amarendran to utilize indexing of the encrypted data file from disclosure of Durham. The motivation to combine these arts is disclosed by Durham as “compute context information and embed it at precisely the point it is needed in the program to enhance efficiency” (para [0146]) and utilizing indexing of the encrypted data file is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 4, 14, and 23, Gajek/Amarendran teaches an apparatus of claim 1, a method of claim 10, and a product of claim 23.
Gajek/Amarendran does not explicitly teach wherein the data type is determined by an encryption type model trained on training data comprising a plurality of encrypted and/or unencrypted data files and corresponding data types.
Durham teaches wherein the data type is determined by an encryption type model trained on training data comprising a plurality of encrypted and/or unencrypted data files and corresponding data types (see Fig. 8, para [0081], discloses a model-specific register for table entry context information associated with cryptographically encoded pointer to an object in memory).
Gajek/Amarendran/Durham are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gajek/Amarendran to utilize indexing of the encrypted data file from disclosure of Durham. The motivation to combine these arts is disclosed by Durham as “compute context information and embed it at precisely the point it is needed in the program to enhance efficiency” (para [0146]) and utilizing indexing of the encrypted data file is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gajek in view of Amarendran as applied to claims 1 and 10, and in further view of Gadel et al.  (US 2010/0223314) (hereinafter Gadel).
Regarding claims 21 and 22, Gajek/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Gajek/Amarendran does not explicitly teach the encrypted data files are indexed into an image category, a video category, a document category, or an audio category; and the image category includes a people category, an object category, or a landscape category.
Gadel teaches the encrypted data files are indexed into an image category, a video category, a document category, or an audio category (see Figs. 3-4, para [0028], para [0033], discloses indexed encrypted files in a shared creative content database that includes respective video, auto, text, and image files); and the image category includes a people category, an object category, or a landscape category (see Fig. 5, element 218, element 224, para [0035], discloses a set of media-type segment displays (object categories) for selected media type window, such as video, audio, image, text or karaoke media types). 
Gajek/Amarendran/Gadel are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gajek/Amarendran to index encrypted data files into an image category, a video category, a document category, or an audio category from disclosure of Gadel. The motivation to combine these arts is disclosed by Gadel as “a need for an advanced apparatus and a user-friendly method that will provide for enhanced and advanced personalization of multimedia messages, such as enabling the selection of the visual elements” (para [0008]) and indexing encrypted data files into an image category, a video category, a document category, or an audio category is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gajek in view of Amarendran as applied to claims 1 and 10, and in further view of  Figueira (US 2019/0363877) (hereinafter Figueira).

Regarding claims 7 and 17, Gajek/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Gajek/Amarendran does not explicitly teach wherein the block cipher key length is less than three orders of magnitude of the data file length of the data file.
Figueira teaches wherein the block cipher key length is less than three orders of magnitude of the data file length of the data file (see para [0025], para [0122], discloses modifying any characteristic of a cryptosystem, including cipher key length).
Gajek/Amarendran/Figueira are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gajek/Amarendran to determine target entropy from disclosure of Figueira. The motivation to combine these arts is disclosed by Figueira as “an improvement on existing encryption technology” (para [0160]) and determining target entropy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 8 and 18, Gajek/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Gajek/Amarendran does not explicitly teach wherein the block cipher key length has a minimum length sufficient to obscure data in the data file for the data type
Figueira teaches wherein the block cipher key length has a minimum length sufficient to obscure data in the data file for the data type (see para [0025], para [0122], discloses modifying any characteristic of a cryptosystem, including cipher key length).
Gajek/Amarendran/Figueira are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gajek/Amarendran to determine target entropy from disclosure of Figueira. The motivation to combine these arts is disclosed by Figueira as “an improvement on existing encryption technology” (para [0160]) and determining target entropy is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gajek in view of Amarendran as applied to claims 1 and 10, and in further view of Sayers et al. (US 2019/0199521) (Sayers).
Regarding claims 9 and 19, Gajek/Amarendran teaches an apparatus of claim 1 and a method of claim 10.
Gajek/Amarendran does not explicitly teach wherein the data type is determined without access to a cipher key of the encryption cipher
Sayers teaches wherein the data type is determined without access to a cipher key of the encryption cipher (see Fig. 2, para [0062], para [0070], discloses Internet Of Things Access Node determining data type without access to cipher key of encryption cipher).
Gajek/Amarendran/Sayers are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gajek/Amarendran to determine data type with no access to cipher key from disclosure of Sayers. The motivation to combine these arts is disclosed by Sayers as “protect networks efficiently and cost-effectively so that all network types can be protected” (para [0035]) and determining data type with no access to cipher key is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159